Citation Nr: 1756074	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  10-11 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 percent prior to May 2, 2016, and 20 percent thereafter, for status-post Bankart tear of the right shoulder with repair, decompression, and bursectomy with acromioplasty and residual scar, with periods of a temporary total evaluation under 38 C.F.R. § 4.30 from August 5, 2010 to November 30, 2010, and from November 20, 2015 to December 31, 2015.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 2003 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in pertinent part, granted service connection for right shoulder sprain and assigned a 10 percent evaluation effective January 22, 2007.  Subsequently, in March 2008, the Veteran requested "reconsideration" of the rating assigned for his right shoulder condition.  Since, in effect, he timely contested the initial rating assigned for his right shoulder condition by submitting the March 2008 statement requesting reconsideration of this rating, that is, within one year of receiving notification of the decision assigning this initial rating, his statement was tantamount to a timely notice of disagreement with this initial rating.  Thus, this appeal concerns an initial rather than established rating.  The Chicago RO continued the 10 percent rating in a June 2008 rating decision.

In October 2015, the Veteran testified before the undersigned Veterans Law Judge at a live videoconference hearing.  A transcript of the proceeding is of record.

In a November 2011 rating decision, the RO initially assigned a temporary total evaluation based on right shoulder surgical treatment necessitating convalescence, from August 5, 2010 to October 1, 2010.  However, following the Veteran's written disagreement with the assigned effective date, the RO extended the temporary 100 percent evaluation to December 1, 2010.  See November 2012 Rating Decision.  He has expressed satisfaction with the new effective date.  See June 2012 Veteran Statement (requesting assigned effective date be extended to November 20, 2010).

The Veteran's claim of entitlement to a TDIU was denied in a November 2014 rating decision.  While the Veteran has not specifically expressed disagreement with this rating decision, the Board notes that a claim for a TDIU due to a service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the Court's holding in Rice, the TDIU claim is considered part of the Veteran's current claim for increase and, accordingly, is listed as an issue on appeal.

This case was last before the Board in January 2017, where it noted the Veteran's disagreement with the assigned effective date from November 20, 2015 to December 31, 2015 for the recently awarded temporary total evaluation under 38 C.F.R. § 4.30 for right shoulder surgery and, as a result, determined that this time period was subsumed under the current appeal for an increased evaluation for the right shoulder disability.  The Board then remanded the matter for further development.  The RO continued the denial of the Veteran's claim, as reflected in the March 2017 Supplemental Statement of the Case (SSOC), and returned the claim to the Board for further review.  The Board notes that there was substantial compliance with its January 2017 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to September 29, 2009, the medical evidence shows that right shoulder flexion was, at worst, limited to 180 degrees without pain, and right shoulder abduction was, at worst, limited to 155 degrees with pain.

2.  From September 29, 2009 to August 5, 2010, the medical evidence shows that right shoulder abduction was, at worst, limited to 60 degrees with pain.

3.  The Veteran's August 2010 right shoulder surgery did not result in severe post-operative residuals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement; the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or immobilization by cast, without surgery, of one major joint or more, beyond November 30, 2010. 

4.  From December 1, 2010 to November 20, 2015, the medical evidence shows that right shoulder flexion was, at worst, limited to 150 degrees, and right shoulder abduction was, at worst, limited to 150 degrees with painful motion beginning at 135 degrees for each plane of motion.

5.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's November 2015 right shoulder surgery necessitated convalescence to March 3, 2016.

6.  From March 4, 2016 to May 2, 2016, the medical evidence shows that right shoulder flexion was, at worst, limited to 165 degrees, and right shoulder abduction was, at worst, limited to 161 degrees.

7.  Since May 2, 2016, the medical evidence shows that right shoulder flexion was, at worst, limited to 115 degrees, and right shoulder abduction was, at worst, limited to 80 degrees; after repetitive use testing, the Veteran demonstrated 95 degrees of flexion and 70 degrees of abduction.


CONCLUSIONS OF LAW

1.  Prior to September 29, 2009, the criteria for an initial evaluation higher than 10 percent for status-post Bankart tear of the right shoulder with repair, decompression, and bursectomy with acromioplasty and residual scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2017).

2.  From September 29, 2009 to August 5, 2010, the criteria for an evaluation of 20 percent, but no higher, for status-post Bankart tear of the right shoulder with repair, decompression, and bursectomy with acromioplasty and residual scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2017).

3.  The criteria for an extension beyond November 30, 2010 of the convalescent rating in association with the Veteran's August 2010 right shoulder surgery have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.30 (2017).

4.  From December 1, 2010 to November 20, 2015, the criteria for an evaluation higher than 10 percent for status-post Bankart tear of the right shoulder with repair, decompression, and bursectomy with acromioplasty and residual scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2017).

5.  The criteria for an extension to March 3, 2016, but not longer, of the convalescent rating in association with the Veteran's November 2015 right shoulder surgery have been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.30 (2017).

6.  From March 4, 2016 to May 2, 2016, the criteria for an evaluation higher than 10 percent for status-post Bankart tear of the right shoulder with repair, decompression, and bursectomy with acromioplasty and residual scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2017).

6.  Since May 2, 2016, the criteria for an evaluation higher than 20 percent for status-post Bankart tear of the right shoulder with repair, decompression, and bursectomy with acromioplasty and residual scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For increased rating claims, 38 U.S.C.A. § 5103 (a) requires, at a minimum, the Secretary to: (1) inform the claimant that in order to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; and, (3) further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

Once service connection is granted, Courts have held that the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See 38 U.S.C.A. § 5103(a); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nonetheless, the Board notes that in an April 2008 letter, the Veteran was informed of what evidence was required to substantiate his claim, and of his and VA's respective responsibilities in obtaining evidence.  Additionally, this letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the Veteran was afforded ample notice of the applicable law and requirements for substantiating his claims in the January 2010 Statement of the Case (SOC), as well in additional SSOCs.  He has had ample opportunity to respond or supplement the record, and has not alleged that any notice was less than adequate.  Thus, the Board finds that VA's duty to notify is satisfied.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's service treatment records (STRs), pertinent post-service medical records, buddy/lay statements submitted in support of his claim, as well as his own written contentions.  Neither the Veteran nor the Veteran's representative has identified, and the record does not otherwise indicate, any other evidence relevant to his claim that has not been obtained.  Further, the Veteran was afforded VA examinations in December 2006, November 2009, December 2011, March 2015, May 2016, and February 2017 to address the nature and severity of his service-connected right shoulder disability.  Upon review of the medical evidence, the Board concludes that these examination reports, collectively, are adequate for the purpose of rendering a decision in this case.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Legal Criteria

When evaluating the severity of a particular disability, it is essential that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of a disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, then separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  If the evidence for and against a claim is in equipoise, then the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. Part 4.  These percentage ratings represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Pursuant to 38 C.F.R. § 4.30, a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  In order to attain the temporary total evaluation, the Veteran must demonstrate that his service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, the application of a body cast, a necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or, (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  An extension of 1, 2, or 3 months beyond the initial 3 months may be granted and extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made, upon request.  38 C.F.R. § 4.30(b).

The Court has determined that a veteran's incapacity to work after surgery must be taken into account with respect to showing a need for continuing convalescence under 38 C.F.R. § 4.30.  See Seals v. Brown, 8 Vet. App. 291 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  The Court has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden, 11 Vet. App. at 430 (citing Dorland's Illustrated Medical Dictionary).  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id. (citing Webster's Medical Desk Dictionary 606 (1986)).

In determining whether an extension of a temporary total evaluation for convalescence under 38 C.F.R. § 4.30 is warranted, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

III.  Increased Evaluation for Right Shoulder Disability

The Veteran is seeking an increased initial evaluation for his service-connected status-post Bankart tear of the right shoulder with arthroscopic repair, subacromial decompression, and bursectomy with acromioplasty and residual scar, which has been evaluated by the RO under 38 C.F.R. § 4.71a, Diagnostic Code 5019-5201.

Diagnostic Code 5201 provides the rating criteria for evaluating the limitation of motion of the arm.  Under this Diagnostic Code, a 20 percent disability rating is warranted when motion is limited at shoulder level for either arm and midway between side and shoulder level for minor arm; a 30 percent evaluation is warranted when motion is limited midway between side and shoulder level for major arm and to 25 degrees from side for minor arm; and a 40 percent rating is warranted when motion is limited to 25 degrees from side for major arm.  Normal forward flexion and abduction of the shoulder are from 0 degrees to 180 degrees with 90 degrees being at shoulder level.  38 C.F.R. § 4.71, Plate I.  The medical evidence of record reflects that the Veteran is right hand dominant.  Thus, the Veteran's right shoulder is his dominant or "major" arm.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

The Veteran was afforded a VA examination in December 2006.  He reported pain in his right shoulder that began approximately three-and-a-half years ago due to throwing a grenade.  He described this pain as a constant, non-radiating pain that is "crushing and sharp."  The Veteran denied any periods of incapacitation.

Physical examination revealed no swelling, inflammation, redness, abnormal movement, instability, or weakness.  The Veteran demonstrated 180 degrees of flexion without pain, 155 degrees of abduction with pain, 90 degrees of external rotation with pain, and 90 degrees of internal rotation with pain.  This testing was conducted on both active and passive motion.  No additional functional loss due to pain was documented.  Additionally, the examiner indicated that range of motion of the right shoulder is limited by pain, but is not limited by fatigue, weakness, lack of endurance, or incoordination after repetitive use.

A VA treatment record dated September 3, 2009 reflects full range of motion of the right shoulder with some mild pain.

A VA treatment record dated September 29, 2009 documents the Veteran's right shoulder discomfort on abduction at 75 degrees, and especially internal rotation.

The Veteran was afforded a VA examination in November 2009.  He reported chronic pain in his right shoulder averaging about a 4 out of 10, which is worsened by repetitive or horizontal pushing, pulling, or overhead reaching.  The Veteran indicated that these flare-ups occur with repetitive activity, as just described, and will approach a 7 out of 10 level of discomfort with improvement on rest.

Physical examination revealed a mildly positive impingement sign and tenderness on circumduction of the humerus at the glenohumeral joint passively.  With the goniometer, the Veteran exhibited 143 degrees of flexion, 135 degrees of abduction, 78 degrees of external rotation, and 50 degrees of internal rotation.  The examiner noted that range of motion of the right shoulder is limited by pain, stiffness, and fatigability, but not by weakness or incoordination after repetitive use testing.

In a VA treatment record dated June 15, 2010, a VA physician stated that there was "marked tenderness on trying to move [the Veteran's] right shoulder, especially on abduction," which caused the physician to stop testing.  The physician further documented that abduction beyond 60 degrees "is very painful."  The physician requested an orthopedic consult and noted the Veteran's readiness for surgery.

On August 5, 2010, the Veteran underwent a right shoulder scope, Bankart repair, and subacromial decompression.  A private medical record dated October 20, 2010 indicates that the Veteran would reach maximum medical improvement in one month and would be without any restrictions.  The Veteran's range of motion in his right shoulder was normal with no pain on motion.  No follow-up visit was ordered.

A VA treatment record dated June 28, 2011 shows that the Veteran reported shoulder pain being "almost nonexistent now" and stated that although "it aches once in a while, he can do pretty much anything with his shoulder.

The Veteran was afforded a VA examination in December 2011.  The Veteran reported brief, mild pain episodes that do not occur daily or limit full activity except that he does not do push-ups or strength training.  He did not report any flare-ups.

On physical examination, the Veteran demonstrated a limitation of motion of the right shoulder at 150 degrees for both flexion and abduction with painful motion beginning at 135 degrees for each plane of motion.  Following repetitive use testing, the examiner indicated that the Veteran did not have additional limitation in range of motion, but did note that there was less movement than normal.  Pain on palpation of the right shoulder was noted.  Normal muscle strength was found.

A January 2014 VA treatment record reflects that the Veteran complained of pain in his right shoulder, which he believes might have been due to the recent change in weather.  A new injury to the shoulder was not found and range of motion was shown to be normal.  Other treatment records from January through August 2014 reveal normal range of motion on forward flexion and abduction.

The Veteran was afforded a VA examination in March 2015.  On physical examination, he demonstrated 180 degrees of flexion, 170 degrees of abduction, 90 degrees of external rotation, and 90 degrees of internal rotation.  While pain was noted on examination of internal rotation, the examiner indicated that it did not result in any functional loss.  No pain on palpation.  Moreover, the examiner indicated that there was no additional functional loss in range of motion of the right shoulder due to pain, weakness, fatigability, or incoordination after repetitive use.

An April 2015 VA treatment record documents range of motion on forward flexion and abduction as full and symmetrical with no loss of strength.

During the October 2015 Board hearing, the Veteran's representative identified that the Veteran had experienced some difficulty raising his hand to take the oath.  See Hearing Transcript at 2-3.  The Veteran testified that he is able to "get all the way up if [he] takes [the shoulder] straight up, but if [he] go out" he begins to experience discomfort.  Id. at 5.  Additionally, the Veteran testified that his right shoulder condition is better than it was prior to having surgery.  Id. (testifying that his right shoulder is "a little bit worse than the 10 percent currently).

A private medical record dated December 18, 2015 reflects that the Veteran reported that he was not wearing his sling at all, but he still is not using his arm much for functional activities.  Active range of motion was documented as being limited to 110 degrees of flexion and 85 degrees of abduction.  Passive range of motion was limited to 170 degrees of flexion and 165 degrees of abduction.

A private medical record dated February 11, 2016 documents both active and passive range of motion for the Veteran's right shoulder on two occasions.  The record first shows that on January 29, the Veteran demonstrated active range of motion of 150 degrees of flexion and 161 degrees of abduction.  Passive range of motion was 175 degrees of flexion and 173 degrees of abduction.  On February 11, the Veteran exhibited active range of motion of 165 degrees of flexion and 161 degrees of abduction.  Passive range of motion was 178 degrees of flexion and 180 degrees of abduction.  The physician stated that the Veteran would benefit from 3 more weeks of therapy for further strengthening and endurance training, and then would be able to discontinue the therapy at this time.

Between February 11, 2016 and May 2, 2016, there is no medical evidence of record documenting the Veteran's limitation of motion of the right shoulder.

The Veteran was afforded a VA examination in May 2016.  The Veteran reported having trouble with overhead and "out stretched work."  On physical examination, the Veteran demonstrated 115 degrees of flexion, 80 degrees of abduction, 80 degrees of external rotation, and 80 degrees of internal rotation with pain noted with each plane of motion.  There was evidence of pain with weight-bearing and pain on palpation.  After repetitive use testing, the Veteran exhibited 95 degrees of flexion, 70 degrees of abduction, 80 degrees of external rotation, and 70 degrees of internal rotation.  Normal muscle strength without atrophy or ankylosis was documented.

A VA treatment record dated July 11, 2016 shows that the Veteran sought treatment for his right shoulder following a strain sustained while turning a pipe.  Range of motion on forward flexion and abduction was noted as full and symmetrical passively, but actively, abduction was noted as limited to 45 degrees.  There was no tenderness on palpation of the right shoulder or loss of strength found.

A VA treatment record dated August 10, 2016 shows that the Veteran returned for a follow-up visit.  He reported that the pain had not improved with the medications from the last visit.  Range of motion on forward flexion and abduction was noted as full and symmetrical passively, but on active range of motion he was limited to 90 degrees in each plane.  No tenderness on palpation or loss of strength was noted. 

The Veteran was afforded a VA examination in February 2017.  He described worsening right shoulder pain and limited range of motion in the morning and with changes in weather.  He reported flare-ups shown by increasing pain with difficulty in raising his arm above his head.  Physical therapy was completed in 2016.

Upon physical examination, the Veteran demonstrated 120 degrees of flexion, 90 degrees of abduction, 80 degrees of external rotation, and 80 degrees of internal rotation with pain noted with each plane of motion.  The examiner indicated that the Veteran exhibited passive range of motion with 180 degrees of flexion, 160 degrees of abduction, and 90 degrees of both internal and external rotation.  The examiner further indicated that a weight-bearing examination was not conducted because the shoulder joint is not a weight-bearing joint and, therefore, the examination is not medically indicated.  There was no evidence of pain on palpation of the right shoulder.  Normal muscle strength without atrophy or ankylosis was documented.

The Board finds that the December 2006, November 2009, December 2011, March 2015, May 2016, and February 2017 VA compensation examinations were thorough and adequate and provided a sound basis upon which to base a decision with regard to the Veteran's claim for increase.  See Barr v. Nicholson, 21 Vet. App 303 (2007).  The examiners considered the relevant history of the Veteran's right shoulder disability, including the lay evidence of record, performed a physical examination, and provided a rationale to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Further, the Board notes that the February 2017 examination was compliant with Correia v. McDonald, 28 Vet. App. 158 (2016).

For the period prior to September 29, 2009, the evidence of record demonstrates that the Veteran's right shoulder disability is manifested by arthritis and limitation of motion, but not to a compensable level under Diagnostic Code 5201.  As noted above, the Veteran's right shoulder is considered to be a major joint.  During this rating period, at worst, the Veteran could flex to 180 degrees and abduct his right shoulder to 155 degrees.  Accordingly, as his range of motion is not compensable under Diagnostic Code 5201, the currently assigned 10 percent rating adequately contemplates his complaints of pain and functional impairment.  Therefore, an evaluation higher 10 percent is not warranted because his motion is not limited to shoulder level even considering his complaints of pain and functional impairment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995)

For the rating period from September 29, 2009 to August 5, 2010, the evidence of record demonstrates that the Veteran's range of motion of the right shoulder is limited to shoulder level, which meets the criteria for an evaluation of 20 percent under Diagnostic Code 5201.  As noted above, a VA treatment record dated September 29, 2009 shows the Veteran had discomfort in abducting his right shoulder discomfort at 75 degrees.  Similarly, a June 15, 2010 VA treatment record reflects an inability to abduct beyond 60 degrees.  While evidence, such as the November 2009 VA examination and other treatment records, document range of motion above shoulder level, the Board has resolved all evidence in favor of the Veteran and, therefore, concludes that the Veteran's right shoulder disability is manifested by a limitation of motion at shoulder level.  Accordingly, for the rating period from September 29, 2009 to August 5, 2010, the Board finds that a disability rating of 20 percent, but no higher, is warranted under Diagnostic Code 5201.

As noted above, for the rating period from August 5, 2010 to November 30, 2010, the Veteran has been assigned a temporary total evaluation based on right shoulder surgery necessitating convalescence.  Review of the record shows that the Veteran reached maximum medical improvement as of November 20, 2010.  Further, the record also shows that the Veteran has expressed satisfaction with the assigned effective date.  Therefore, the Board will not address this issue any further.

For the rating period from December 1, 2010 to November 20, 2015, the evidence of record demonstrates that the Veteran's right shoulder disability is manifested by arthritis and limitation of motion, but not to a compensable level under Diagnostic Code 5201.  During this rating period, at worst, the Veteran could flex to 150 degrees and abduct his right shoulder to 150 degrees with painful motion beginning at 135 degrees for each plane of motion.  A private medical record from October 2010 reflects normal range of motion without pain.  In fact, the Veteran reported his shoulder pain being "almost nonexistent" in June 2011 and the remaining evidence of record reveals similar findings on several occasions.  Accordingly, as his range of motion is not compensable under Diagnostic Code 5201, the currently assigned 10 percent rating adequately contemplates his complaints of pain and functional impairment.  Therefore, an evaluation higher 10 percent is not warranted because his motion is not limited to shoulder level even considering his complaints of pain and functional impairment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

As noted above, for the rating period from November 20, 2015 to December 30, 2015, the Veteran has been assigned a temporary total evaluation based on right shoulder surgery necessitating convalescence.  In this case, the Veteran indicated in a May 2016 statement that he was "under the doctors care and unable to work for 2-3 months after surgery."  Based on the following evidence, the Board concludes that an extension of the Veteran's temporary total evaluation under 38 C.F.R. § 4.30 to March 3, 2016 is warranted.

Private medical records document the Veteran's recovery following his November 2015 surgery from November 23, 2015 to February 11, 2016.  The medical record dated February 11, 2016 indicates that the Veteran's physician "recommended continuing therapy for an additional 3 times per week for 3 weeks, for a total of 9 visits," upon which the physician noted that the Veteran "would be appropriate for discharge/discontinue (D/C) at this time."  There are no additional medical records detailing further treatment after February 11, 2016.  Therefore, the Board finds that an extension to March 3, 2016 (three weeks after February 11, 2016) is warranted.

The Board has considered whether an extension beyond March 3, 2016 would be appropriate, however, in this case, there is no medical evidence of record to suggest that the Veteran's period of recovery would, or in fact did, extend past March 3, 2016.  The Board notes that the Veteran has not identified, nor has he authorized VA to obtain, any relevant records that have not been associated with the claims file.  The Board observes that while VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) (finding that VA's duty to assist is not a one-way street).  Additionally, while the Veteran has complained of worsening symptoms with respect to his right shoulder disability, the Board is adjudicating the issue of the assigned disability ratings in the decision herein, which ultimately contemplates the severity and symptomatology of his service-connected right shoulder disability.  Finally, as the issue of entitlement to a TDIU is being remanded to the AOJ below, the Board concludes that an extension beyond March 3, 2016 would not be appropriate.

For the rating period from March 4, 2016 to May 2, 2016, the evidence of record demonstrates that the Veteran's right shoulder disability is manifested by arthritis and limitation of motion, but not to a compensable level under Diagnostic Code 5201.  Prior to the May 2016 VA examination, the last medical evidence of record documenting the Veteran's limitation of motion in his right shoulder was dated February 11, 2016.  As discussed above, this record indicated that the Veteran's range of motion had significantly increased following his November 2015 surgery and, by March 3, 2016, the physician stated that the Veteran would be discontinued from therapy.  In fact, on February 11, the Veteran exhibited active range of motion of 165 degrees of flexion and 161 degrees of abduction.  Passive range of motion was 178 degrees of flexion and 180 degrees of abduction.  Accordingly, as his range of motion is not compensable under Diagnostic Code 5201, the currently assigned 10 percent rating adequately contemplates his complaints of pain and functional impairment.  Therefore, an evaluation higher 10 percent is not warranted because his motion is not limited to shoulder level even considering his complaints of pain and functional impairment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Finally, after a thorough review of the medical evidence of record, the Board concludes that there is no competent medical evidence to suggest that the Veteran's range of motion of the right shoulder is limited to midway between side and shoulder level to warrant an evaluation higher than the currently assigned 20 percent disability rating under Diagnostic Code 5201 for the rating period since May 2, 2016.  The VA compensation examinations conducted during this period all show that the Veteran's range of motion did not result in limitations to meet the next higher criteria.  In this regard, aside from a VA treatment record dated in July 2016, none of the examinations or other clinical records show that the Veteran's motion has at any point during the course of the appeal been limited midway between side and shoulder level.  The most restrictive motion was documented at the May 2016 VA examination, which showed his abduction decrease to 70 degrees after repetitive use testing.  However, this range of motion is still higher than midway from side to shoulder level.  At this point, the Board acknowledges the VA treatment record dated July 11, 2016 showing that the Veteran sought treatment for his right shoulder following a strain sustained while turning a pipe and active range of motion abduction was noted as being limited to 45 degrees.  However, the preponderance of the evidence extensively shows range of motion closer to shoulder level (i.e. 90 degrees) as opposed to midway between side and shoulder level (i.e. 45 degrees).  In fact, a VA treatment record dated in August 2016 shows the Veteran's abduction limited to 90 degrees.  Thus, based on the foregoing, an evaluation higher than 20 percent is not warranted under Diagnostic Code 5201.

Additionally, the Board must also determine whether other Diagnostic Codes pertaining to the shoulder and arm would warrant an evaluation higher than those assigned above.  In this case, Diagnostic Code 5200 is not applicable because there has been no medical evidence of record showing that the Veteran has ankylosis of his right shoulder.  For the entire period on appeal, all of the examinations and clinical records consistently document the absence of any ankylosis.  Moreover, the Veteran cannot receive a higher disability rating under Diagnostic Code 5203 because it provides for a maximum schedular rating of 20 percent rating.

The Board also recognizes that during the course of the appeal, the Veteran underwent right shoulder surgery and the VA examinations of record have noted a surgical scar.  However, as the Veteran's surgical scars are not considered unstable or painful, or cover an area of at least 6 square inches, a separate, compensable rating is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805. 

In reaching this determination, the Board acknowledges that pain on motion must be taken into account when rating a disability based on limitation of motion, even where there is compensable loss as a result of limitation of motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, to receive disability compensation for painful motion, that pain must result in functional loss (i.e., limitation in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance").  See 38 C.F.R. § 4.40; see also Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  In other words, "although pain may cause functional loss, pain itself does not constitute functional loss" that is compensable for VA benefit purposes.  Mitchell, 25 Vet. App. at 37.

Here, although the evidence of record shows that the Veteran reported flare-ups with increasing pain at certain points during the period on appeal, given his overall range of motion during the multiple VA examinations, which took pain into consideration, the Board finds that the ratings assigned herein for the Veteran's limitation of motion of his right shoulder properly compensates him for the extent of functional loss resulting from symptoms like painful motion.  Further, Diagnostic Code 5003 specifically provides for a compensable 10 percent rating where, in cases such as this, the limitation of motion of a specific joint or joints involved is found to be noncompensable when rated under the appropriate diagnostic code.

In summary, pursuant to the above, the Veteran's service-connected right shoulder disability has been assigned a: 10 percent evaluation, prior to September 29, 2009; 20 percent evaluation, from September 29, 2009 to August 5, 2010; temporary total evaluation from August 5, 2010 to December 1, 2010; 10 percent evaluation from December 1, 2010 to November 20, 2015; temporary total evaluation from November 20, 2015 to March 3, 2016; 10 percent evaluation from March 3, 2016 to May 2, 2016, and, a 20 percent evaluation since May 2, 2016.

Finally, the Board notes that the disability's effect, if any, on the Veteran's employment is being considered below in the Board's remand of the Veteran's claim of entitlement to a TDIU.

The statements or findings of impaired function, such as pain and particularly restrictions as to locomotion, pertain to functional limitations that are contemplated by the governing Diagnostic Code criteria and corresponding regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  Additionally, 38 C.F.R. §§ 4.40 and 4.45 provide that musculoskeletal system ratings contemplate functional loss and the factors of disability affecting the joints.  The evaluations are all encompassing in that they have specific requirements such as motion, yet are broad in that they provide for a level of impairment based on functional loss.  The inability to accomplish certain tasks, such as walking or running are not "symptoms" set forth in any portion of the Rating Schedule, yet they are a result of the same symptoms of pain, painful and limited motion, and decreased strength.  Therefore, it is a result contemplated by the rating criteria as it is based on the same symptomatology.

In reaching this determination, the Board considered the doctrine of reasonable doubt.  However, the preponderance of the evidence is against referral of the claim for extraschedular consideration.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

1.  Prior to September 29, 2009, entitlement to an initial evaluation higher than 10 percent for status-post Bankart tear of the right shoulder with repair, decompression, and bursectomy with acromioplasty and residual scar is denied.

2.  From September 29, 2009 to August 5, 2010, entitlement to an evaluation of 20 percent, but no higher, for status-post Bankart tear of the right shoulder with repair, decompression, and bursectomy with acromioplasty and residual scar is granted.

3.  Entitlement to an extension beyond December 1, 2010 of a temporary total evaluation for convalescence under 38 C.F.R. § 4.30 for right shoulder surgery is denied. 

4.  From December 1, 2010 to November 20, 2015, entitlement to an evaluation higher than 10 percent for status-post Bankart tear of the right shoulder with repair, decompression, and bursectomy with acromioplasty and residual scar is denied.

5.  Entitlement to an extension to March 3, 2016, but no longer, for a temporary total evaluation based on convalescence for right shoulder surgery is granted. 

6.  From March 4, 2016 to May 2, 2016, entitlement to an initial evaluation higher than 10 percent for status-post Bankart tear of the right shoulder with repair, decompression, and bursectomy with acromioplasty and residual scar is denied.

7.  Since May 2, 2016, entitlement to an evaluation higher than 20 percent for status-post Bankart tear of the right shoulder with repair, decompression, and bursectomy with acromioplasty and residual scar is denied.


REMAND

The evidence of record reflects that the Veteran's service-connected disabilities, to include his right shoulder, at some point during the period on appeal may have interfered with his employment.  Specifically, the Veteran described the impact each of his disabilities has on his employability during his October 2015 Board hearing.  See Hearing Transcript at 11-16; see also February 2017 VA examination (indicating that the Veteran's right shoulder disability affects his ability to work).

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In making this determination, the central inquiry is whether the Veteran's service-connected disabilities, alone, are of sufficient severity to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to his level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

If the schedular rating is less than total, meaning less than 100 percent, a TDIU may be assigned if the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  Disabilities resulting from common etiology and those affecting a single body system or both upper or lower extremities are considered one disability for purposes of determining whether these threshold minimum percentage requirements are met.  Id.  But even if the Veteran does not meet these threshold minimum percentage rating requirements, he can still receive a TDIU, albeit instead on a special extra-schedular basis under the alternative provisions of 38 C.F.R. § 4.16(b), if it is shown he is indeed unemployable owing to his service-connected disabilities.  In that circumstance, however, the Board is precluded from granting the TDIU in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension (C&P) Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  This does not, however, preclude the Board from determining whether this special consideration is warranted.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

While the evidence suggests interference with employment due to his service-connected right shoulder, at no point during the period on appeal has he met the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a), which means that a TDIU, if applicable, would need to be awarded on an extraschedular basis.  However, as noted above, the Board cannot consider a claim of entitlement to a TDIU on an extraschedular basis in the f


irst instance.  Instead, the Board is required to refer all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the schedular criteria under 38 C.F.R. § 4.16 (a), to the Director for extraschedular consideration.  38 C.F.R. § 4.16(b); Bowling v. Principi, 15 Vet. App. 1 (2001).  Therefore, as the Veteran has not met the schedular criteria for a TDIU, the Board finds that a remand is warranted to refer the TDIU claim to the Director for extraschedular consideration in the first instance.

Accordingly, this claim is REMANDED for the following action:

1.  Request that the Veteran complete and return VA Form 21-8940 (an official TDIU application), providing his employment history with salary information and average hours worked, etc., from January 1, 2007 to the present.

2.  After completing the above and any other development deemed necessary by the AOJ, submit the claim to the Director of the Compensation Service for consideration of a TDIU on an extra-schedular basis.  If this claim remains denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


